Benham, Judge.
Appellant was convicted of kidnapping and sentenced to 20 years to serve. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, has any merit. We have therefore granted the motion to withdraw. We have, however considered the points raised by appellant in two briefs filed pro se. First, we find no error in the charges of which appellant complains: they were adjusted to the evidence and were correct statements of the law. Second, the remaining issues present no question on appeal because they were not raised in the trial court (see Morris v. State, 179 Ga. App. 228 (3) (345 SE2d 686) (1986)), including a possible claim under Batson v. Kentucky, 476 U. S. - (106 SC 1712, 90 LE2d 69) (1986). Compare Sparks v. State, 180 Ga. App. 467 (349 SE2d 504) (1986); Mincey v. State, 180 Ga. App. 263 (349 SE2d 1) (1986); Wise v. State, 179 Ga. App. 115 (346 SE2d 393) (1986). In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).

Judgment affirmed.


Deen, P. J., concurs. Beasley, J., concurs in judgment only.